Major Thomas Clarke plaint. conta Thomas Holmes Defendt in an action of debt of two hundred and Forty pounds in money due by bond, wth damages. . . . The Iury . . . found for the plaint, two hundred and Forty pounds money Forfiture of the Bond and costs of Court: Doctor Elisha Cooke appearing as Attourny to the Defendt appealed from this Judgemt unto ye next Court of Assistants and gave bond for prosecution thereof to effect.
[ Cooke’s Reasons of Appeal (S. F. 1842.7) mark a new style in that class of document:
Thomas Holmes his Reasons of Appeale from ye Judgm* of y° honord County Court held at Boston Novembr 4. per Adjournm* to this honord Court of Assistants.
1. That yr is but one wittness to ye Bill or Bond sworne & ye Deifendant not in Towne or neare to owne or deny his hand
*10802. That ye Defendant being absent & his friend also necessarily] called away lost ye opportunity of Chancering ye Bond . ,
. , Elisha Cooke m ye behalfe
of Thomas Hol[mes]
These Reasons Reed febr 26°: 1679.
Pr Jsa Addington Cler
At the Court of Assistants (Records, i. 152) the jury confirmed the former judgment, but “the bench hauing heard the plaintiffs Attorney & the deffendants pleas did chancerje the bond to the principall sum according to bond one hundred and Twenty pounds to be pajd yearely” at the rate of 24? a year, with six per cent interest, which the court figured would amount to 139? 3s; together with 45s 2d costs.
In S. F. 1842.2 is a copy of the execution, with the following note added by Edward Rawson:
This Exec: was only Altered on request & Importunity wth advice of ye Gournor Goods & Estate [rest illegible] Tho: Holmes ]